ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Unity Cable Technologies, Inc.              )      ASBCA No. 61997
 dba Unity Defense Systems                  )
                                            )
Under Contract No. FA3002-18-P-0059         )

APPEARANCE FOR THE APPELLANT:                      Ms. Annette Wright
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Michael J. Farr, Esq.
                                                    Trial Attorney

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 4, 2019




                                                  dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61997, Appeal of Unity Cable
Technologies, Inc. dba Unity Defense Systems, rendered in conformance with the Board's
Charter.

      Dated:


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals